Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
  9
                                UNITED STATES DISTRICT COURT
 10                            CENTRAL DISTRICT OF CALIFORNIA
 11
 12     Shirley Lindsay,                         Case No.
 13               Plaintiff,
                                                 Complaint For Damages And
 14       v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
 15     Centinglewood, LLC, a California         Act; Unruh Civil Rights Act
        Limited Liability Company;
 16     PRM Investments, LLC, a Georgia
        Limited Liability Company; and
 17     Does 1-10,
 18               Defendants.
 19
 20         Plaintiff Shirley Lindsay complains of Centinglewood, LLC, a
 21   California Limited Liability Company; PRM Investments, LLC, a Georgia
 22   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
 23   follows:
 24
 25
        PARTIES:
 26
        1. Plaintiff is a California resident with physical disabilities. She suffers
 27
      from arthritis (osteoarthritis of multiple joints; spinal stenosis of the lumbar
 28
      spine; and essential hypertension) of her hands, knees, and hips. She uses both

                                             1

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 2 of 8 Page ID #:2




  1   a cane and wheelchair for mobility.
  2     2. Defendant Centinglewood, LLC owned the real property located at or
  3   about 4801 W. Century Blvd., Inglewood, California, in February 2019.
  4     3. Defendant Centinglewood, LLC owned the real property located at or
  5   about 4801 W. Century Blvd., Inglewood, California, in February 2020.
  6     4. Defendant Centinglewood, LLC owns the real property located at or
  7   about 4801 W. Century Blvd., Inglewood, California, currently.
  8     5. Defendant PRM Investments, LLC owned Rally's located at or about
  9   4801 W. Century Blvd., Inglewood, California, in February 2019.
 10     6. Defendant PRM Investments, LLC owned Rally's located at or about
 11   4801 W. Century Blvd., Inglewood, California, in February 2020.
 12     7. Defendant PRM Investments, LLC owns Rally's (“Restaurant”) located
 13   at or about 4801 W. Century Blvd., Inglewood, California, currently.
 14      8. Plaintiff does not know the true names of Defendants, their business
 15   capacities, their ownership connection to the property and business, or their
 16   relative responsibilities in causing the access violations herein complained of,
 17   and alleges a joint venture and common enterprise by all such Defendants.
 18   Plaintiff is informed and believes that each of the Defendants herein,
 19   including Does 1 through 10, inclusive, is responsible in some capacity for the
 20   events herein alleged, or is a necessary party for obtaining appropriate relief.
 21   Plaintiff will seek leave to amend when the true names, capacities,
 22   connections, and responsibilities of the Defendants and Does 1 through 10,
 23   inclusive, are ascertained.
 24
 25      JURISDICTION & VENUE:
 26      9. The Court has subject matter jurisdiction over the action pursuant to 28
 27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                             2

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 3 of 8 Page ID #:3




  1     10. Pursuant to supplemental jurisdiction, an attendant and related cause
  2   of action, arising from the same nucleus of operative facts and arising out of
  3   the same transactions, is also brought under California’s Unruh Civil Rights
  4   Act, which act expressly incorporates the Americans with Disabilities Act.
  5     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  6   founded on the fact that the real property which is the subject of this action is
  7   located in this district and that Plaintiff's cause of action arose in this district.
  8
  9     FACTUAL ALLEGATIONS:
 10     12. Plaintiff went to the Restaurant in February 2019 and February 2020
 11   with the intention to avail herself of its goods and to assess the business for
 12   compliance with the disability access laws.
 13     13. The Restaurant is a facility open to the public, a place of public
 14   accommodation, and a business establishment.
 15     14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 16   to provide wheelchair accessible parking in conformance with the ADA
 17   Standards as it relates to wheelchair users like the plaintiff.
 18     15. On information and belief, the defendants currently fail to provide
 19   wheelchair accessible parking.
 20     16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
 21   to provide wheelchair accessible dining surfaces in conformance with the ADA
 22   Standards as it relates to wheelchair users like the plaintiff.
 23      17. On information and belief, the defendants currently fail to provide
 24   wheelchair accessible dining surfaces.
 25      18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 26   personally encountered these barriers.
 27      19. As a wheelchair user, the plaintiff benefits from and is entitled to use
 28   wheelchair accessible facilities. By failing to provide accessible facilities, the


                                                3

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 4 of 8 Page ID #:4




  1   defendants denied the plaintiff full and equal access.
  2     20. The failure to provide accessible facilities created difficulty and
  3   discomfort for the Plaintiff.
  4     21. The defendants have failed to maintain in working and useable
  5   conditions those features required to provide ready access to persons with
  6   disabilities.
  7     22. The barriers identified above are easily removed without much
  8   difficulty or expense. They are the types of barriers identified by the
  9   Department of Justice as presumably readily achievable to remove and, in fact,
 10   these barriers are readily achievable to remove. Moreover, there are numerous
 11   alternative accommodations that could be made to provide a greater level of
 12   access if complete removal were not achievable.
 13     23. Plaintiff will return to the Restaurant to avail herself of its goods and to
 14   determine compliance with the disability access laws once it is represented to
 15   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 16   deterred from doing so because of her knowledge of the existing barriers and
 17   her uncertainty about the existence of yet other barriers on the site. If the
 18   barriers are not removed, the plaintiff will face unlawful and discriminatory
 19   barriers again.
 20      24. Given the obvious and blatant nature of the barriers and violations
 21   alleged herein, the plaintiff alleges, on information and belief, that there are
 22   other violations and barriers on the site that relate to her disability. Plaintiff
 23   will amend the complaint, to provide proper notice regarding the scope of this
 24   lawsuit, once she conducts a site inspection. However, please be on notice that
 25   the plaintiff seeks to have all barriers related to her disability remedied. See
 26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 27   encounters one barrier at a site, she can sue to have all barriers that relate to
 28   her disability removed regardless of whether she personally encountered


                                              4

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 5 of 8 Page ID #:5




  1   them).
  2
  3
  4
  5
  6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  8   Defendants.) (42 U.S.C. section 12101, et seq.)
  9     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 10   again herein, the allegations contained in all prior paragraphs of this
 11   complaint.
 12     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 13   privileges, advantages, accommodations, facilities, goods and services of any
 14   place of public accommodation is offered on a full and equal basis by anyone
 15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 16   § 12182(a). Discrimination is defined, inter alia, as follows:
 17            a. A failure to make reasonable modifications in policies, practices,
 18                or procedures, when such modifications are necessary to afford
 19                goods,    services,    facilities,   privileges,    advantages,   or
 20                accommodations to individuals with disabilities, unless the
 21                accommodation would work a fundamental alteration of those
 22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 23            b. A failure to remove architectural barriers where such removal is
 24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 25                defined by reference to the ADA Standards.
 26            c. A failure to make alterations in such a manner that, to the
 27                maximum extent feasible, the altered portions of the facility are
 28                readily accessible to and usable by individuals with disabilities,


                                              5

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 6 of 8 Page ID #:6




  1                including individuals who use wheelchairs or to ensure that, to the
  2                maximum extent feasible, the path of travel to the altered area and
  3                the bathrooms, telephones, and drinking fountains serving the
  4                altered area, are readily accessible to and usable by individuals
  5                with disabilities. 42 U.S.C. § 12183(a)(2).
  6     27. When a business provides parking for its customers, it must provide
  7   accessible parking.
  8     28. Here, accessible parking has not been provided in conformance with the
  9   ADA Standards.
 10     29. When a business provides dining surfaces for its customers, it must
 11   provide accessible dining surfaces.
 12     30. Here, accessible dining surfaces have not been provided in
 13   conformance with the ADA Standards.
 14     31. The Safe Harbor provisions of the 2010 Standards are not applicable
 15   here because the conditions challenged in this lawsuit do not comply with the
 16   1991 Standards.
 17     32. A public accommodation must maintain in operable working condition
 18   those features of its facilities and equipment that are required to be readily
 19   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 20     33. Here, the failure to ensure that the accessible facilities were available
 21   and ready to be used by the plaintiff is a violation of the law.
 22
 23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 25   Code § 51-53.)
 26     34. Plaintiff repleads and incorporates by reference, as if fully set forth
 27   again herein, the allegations contained in all prior paragraphs of this
 28   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                              6

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 7 of 8 Page ID #:7




  1   that persons with disabilities are entitled to full and equal accommodations,
  2   advantages, facilities, privileges, or services in all business establishment of
  3   every kind whatsoever within the jurisdiction of the State of California. Cal.
  4   Civ. Code §51(b).
  5      35. The Unruh Act provides that a violation of the ADA is a violation of the
  6   Unruh Act. Cal. Civ. Code, § 51(f).
  7      36. Defendants’ acts and omissions, as herein alleged, have violated the
  8   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  9   rights to full and equal use of the accommodations, advantages, facilities,
 10   privileges, or services offered.
 11      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 12   discomfort or embarrassment for the plaintiff, the defendants are also each
 13   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 14   (c).)
 15
 16             PRAYER:
 17             Wherefore, Plaintiff prays that this Court award damages and provide
 18   relief as follows:
 19           1. For injunctive relief, compelling Defendants to comply with the
 20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 21   plaintiff is not invoking section 55 of the California Civil Code and is not
 22   seeking injunctive relief under the Disabled Persons Act at all.
 23           2. Damages under the Unruh Civil Rights Act, which provides for actual
 24   damages and a statutory minimum of $4,000 for each offense.
 25           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 26   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 27
 28


                                                 7

      Complaint
Case 2:20-cv-05045-RSWL-GJS Document 1 Filed 06/08/20 Page 8 of 8 Page ID #:8




  1   Dated: June 4, 2020          CENTER FOR DISABILITY ACCESS
  2
  3                                By:
  4
                                   _________________________
  5
                                         Russell Handy, Esq.
  6                                      Attorney for plaintiff

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         8

      Complaint
